DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I the method in the reply filed on 8/12/2022 is acknowledged. 
The examiner notes that due to typographical error claim 7 was incorrectly listed as a part of the method claims and apparatus claims in the restriction of 7/6/2022.  Claim 7 is  clearly directed to an apparatus and as such is herein withdrawn as directed to a non-elected apparatus.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogbonna et al. (“Sequential heterotrophic/autotrophic cultivation — An efficient method of producing Chlorella biomass for health food and animal feed”)


Regarding claim 1 Ogbonna et al. discloses a method for the simultaneous heterotrophic and mixotrophic cultivation of microalgae, comprising the steps of a) providing an inoculum comprising at least one microalgae strain and inoculating a culture medium with the inoculum, b) cultivating the at least one microalgae strain in a first device under heterotrophic culture conditions, c) cultivating the at least one microalgae strain in a second device under mixotrophic culture conditions, wherein at least a portion of the at least one microalgae strain is conveyed from the first device in step b) to the second device in step c)  (See Ogbonna Fig. 1 and Page 361 and 363 wherein microalgae inoculum is placed in a first device, i.e. flask, with a culture medium and the microalgae is cultivated under heterotrophic conditions, i.e. without light, and at least a portion of the microalgae is transferred to the tubular bioreactor where it is cultivated under mixotrophic conditions, i.e. it is cultured both under the absence of light and with light.) wherein a process gas is introduced at the lower end of the second device, wherein the process gas is introduced so as to be at least partially compressed or at least partially condensed. (See Ogbonna Fig. 1 wherein a process gas is introduced into the lower end of the tubular reactor via a glass ball filter and said gas is at least partially compressed by the weight of the culture material and atmospheric pressure.)

Regarding claim 2 Ogbonna et al. discloses all the claim limitations as set forth above as well as the method characterized in that the process gas in step c) is air or a carbon dioxide-enriched air mixture, preferably an exhaust gas from a heterotrophic cultivation from the first device or produced from technical gases. (See Ogbonna Fig. 1 wherein the process gas includes air and air enriched by carbon dioxide, i.e. it is an exhaust gas from a heterotrophic cultivation.)

 Regarding claim 3 Ogbonna et al. discloses all the claim limitations as set forth above as well as the method characterized in that the process gas is introduced in a continuous or clocked manner. ((See Ogbonna Fig. 1 and Page 361 and 363 wherien the gas is introduced in a continuous manner for some amount of time.) 

Regarding claim 5 Ogbonna et al. discloses all the claim limitations as set forth above as well as the method characterized in that at least a portion of the at least one microalgae strain is conveyed in a continuous or clocked manner from the first device in step b) to the second device in step c) and/or from the second device in step c) to the first device in step b),(See Ogbonna Fig. 1 and Page 361 and 363 wherein the material is conveyed from the 1st device to 2nd device and is done continuously for at least some amount of time.)  preferably by introducing a process gas in step c) and/or by means of a pump. (See Ogbonna Page 363 Para. 2 wherein the transfer is done via a pump.)

Regarding claim 6 Ogbonna et al. discloses all the claim limitations as set forth above as well as the method characterized in that the method comprises at least one further step, the further step being selected from phototrophic cultivation, mixotrophic cultivation, harvesting the biomass and/or drying the harvested biomass. (See Ogbonna Page 363 Para. 2 wherein the lights are turned on and thus phototrophic cultivation occurs.)






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogbonna et al. (“Sequential heterotrophic/autotrophic cultivation — An efficient method of producing Chlorella biomass for health food and animal feed”) as applied to claims above.

Regarding claim 4 Ogbonna et al. discloses all the claim limitations as set forth above as well as the method wherein a process gas is introduced but the reference does not explicitly disclose the amount of process gas introduced is 1 cm3/s to 100,000 cm3/s.  As the reactor cost of materials and volume of culture produced are variables that can be modified, among others, by adjusting said gas rate, with said costs and culture volume both increasing as the gas introduction rate is increased, the precise gas introduction rate would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed gas introduction rate cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the gas introduction rate in the method of Ogbonna to obtain the desired balance between the cost and the culture volume (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HURST whose telephone number is (571)270-7065.  The examiner can normally be reached on M-F 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN M HURST/               Primary Examiner, Art Unit 1799